UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7559


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KRISTEN PATRICK DOYLE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Rebecca Beach Smith, Chief District Judge. (2:12-cr-00039-RBS-TEM-1; 2:17-
cv-00567-RBS)


Submitted: March 29, 2018                                         Decided: April 3, 2018


Before AGEE and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kristen Patrick Doyle, Appellant Pro Se. Elizabeth Marie Yusi, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kristen Patrick Doyle appeals the district court’s order denying relief on his 18

U.S.C. § 3582(c)(2) (2012) motion. * We have reviewed the record and find no reversible

error. Accordingly, we grant leave to proceed under the Criminal Justice Act, 18 U.S.C.

§ 3006A (2012), and affirm for the reasons stated by the district court. United States v.

Doyle, No. 2:12-cr-00039-RBS-TEM-1 (E.D. Va. Nov. 9, 2017). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




      *
        The district court construed Doyle’s 28 U.S.C. § 2255 (2012) motion as an 18
U.S.C. § 3582(c)(2) motion.

                                            2